 Case 1:19-cv-00369-GZS Document 21 Filed 06/19/20 Page 1 of 2                     PageID #: 95



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 THOMAS KLOS & MESENIA                         )
 GUZMAN, as parents & next friends of          )
 E.K., a minor,                                )
                                               )
                       Plaintiffs,             ) Docket no. 1:19-cv-00369-GZS
                                               )
 v.                                            )
                                               )
 WENDY BELANGER, et al.,                       )
                                               )
                                               )
                       Defendants.             )


                            ORDER ON MOTIONS TO DISMISS


       Before the Court are three motions to dismiss: (1) State Defendants’ Motion to Dismiss

(ECF No. 18), (2) Motion of Individual Defendants to Dismiss Plaintiffs’ Complaint (ECF No.

19), and (3) Motion of Maine School Administrative District No. 13 (“MSAD 13”) to Partially

Dismiss Plaintiffs’ Complaint (ECF No. 20).

       The factual allegations of the pro se Complaint (ECF No. 1) have been previously

summarized in the Order Granting Leave to Proceed In Forma Pauperis & Recommended Decision

on 28 U.S.C. § 1915(e)(2) (ECF No. 5). See ECF No. 5, PageID #s 32-35. In lieu of answering

the Complaint, the State Defendants and Individual Defendants have sought dismissal of all of the

claims alleged in the Complaint. Plaintiffs filed no response or objection to these two motions.

Thus, for the reasons well stated in the applicable motions (ECF Nos. 18 & 19), the Court finds

that the Complaint fails to state a claim as to the State Defendants and the Individual Defendants.

As a result, the Court GRANTS WITHOUT OBJECTION both the State Defendants’ Motion to

Dismiss (ECF No. 18) and the Individual Defendants Motion to Dismiss (ECF No. 19).
Case 1:19-cv-00369-GZS Document 21 Filed 06/19/20 Page 2 of 2                      PageID #: 96



          After dismissal of those Defendants, there remains one additional Defendant, MSAD 13.

In its Motion, it seeks dismissal of any and all claims under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq. Plaintiffs similarly have failed to file any timely response or

objection to this Motion. To the extent the Complaint can be read to state an ADA claim on behalf

of the two named Plaintiffs, the Court concludes that the allegations do not state a plausible ADA

claim. Rather, for reasons adequately stated in MSAD 13’s Motion, the Court finds any ADA

claim purportedly brought by Klos or Guzman fails as a matter of law. See ECF No. 20, PageID

#s 88-90. Additionally, to the extent that Klos and Guzman purport to bring an ADA claim on

behalf of their child, the Court agrees with Defendant that they cannot bring such a claim as pro

se litigants. See id., PageID #s 91-92. Therefore, the Court hereby GRANTS WITHOUT

OBJECTION MSAD 13’s Partial Motion to Dismiss (ECF No. 20) and DISMISSES the ADA

claims.

          In light of these rulings, this case is hereby DISMISSED WITH PREJUDICE and in its

entirety as to Wendy Belanger, Melissa Lyons-Vitalone, Samuel Harper, Virginia Rebar, Leo Hill,

Hannah King, Mary Kennedy, Eric Herlan, Penelope Wheeler-Abbott, Jeanette Sedgwick, David

Webb, Robert G. Hasson, Jr., Pender Makin, Dan Chuhta, Melanie Frazek, Edward Ferreira, and

the Maine Department of Education. As to the remaining Defendant, MSAD 13, the case may

proceed only as to Plaintiffs’ claim under the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. § 1400 et seq.

          SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 19th day of June, 2020.




                                                2
